Citation Nr: 1521919	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-31 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than November 19, 2009, for the establishment of a 50 percent disability evaluation for service-connected PTSD.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 18, 2004, to September 3, 2004, and from August 5, 2006, to July 27, 2007, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 6, 2012, September 7, 2012, and September 26, 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In his October 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated his desire for a Board hearing at a local VA office.  The Veteran was scheduled for a hearing on June 9, 2014, but the Veteran did not appear.  He subsequently submitted a letter explaining why he missed the hearing and requested a new one be scheduled.  A new hearing was scheduled on February 2, 2015.  Prior to the new hearing date, the Veteran's representative submitted a letter indicating that he had been unable to contact the Veteran and therefore would not be attending the hearing as he could not verify that the Veteran would attend.  The Veteran did not appear for the hearing on the assigned date.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.600 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the outset, the Board notes that the Veteran initially submitted a notice of disagreement (NOD) on June 24, 2013, which appealed the issues of entitlement to service connection for a back disability and bilateral hearing loss, as well as entitlement to an increased disability rating for PTSD.  On August 7, 2013, the RO issued a statement of the case (SOC) which addressed the back and hearing loss claims.  On August 8, 2013, the RO issued a SOC which addressed the claim for an increased rating for PTSD.  On October 2, 2013, the Veteran, through his representative, submitted a VA Form 9 which indicated a desire to commence a formal appeal of "all issues listed on the statement of the case and any supplemental statements of the case."  However, an attached statement by the Veteran's representative indicated a desire to only appeal the service connection claims- the PTSD claims were not discussed.  

An appeal consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).  A substantive appeal consists of a properly completed VA Form 9, or correspondence containing the necessary information.  If the statement of the case addressed several issues, the substantive appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  38 C.F.R. § 20.202 (2014).  

In the instant case, the Veteran's VA Form 9 indicated a desire to appeal all issues, but the accompanying statement only addressed the issues of entitlement to service connection for a back disability and bilateral hearing loss.  Therefore, on appeal, the RO should contact the Veteran and his representative for clarification as to whether the timely filed VA Form 9 intended to also appeal the PTSD issues.  

Regarding the remaining two service-connected claims, once VA undertakes to provide an examination in a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one."  Id.; Green v. Derwinski, 1 Vet. App.  121, 124 (1991).  

In the case of any Veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, VA will accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in by such service satisfactory lay or other evidence of service incurrence of such injury or disease, if consistent with the circumstances, conditions, or hardship of such service, notwithstanding the fact that there is no official record of such incurrence in service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  

In the instant case, the because the Veteran is in receipt of the Combat Infantryman Badge, VA has accepted his lay testimony that he was exposed to an improvised explosive device (IED) blast while in service.  Therefore, VA has conceded an in-service back injury, as reported by the Veteran, and exposure to acoustic trauma associated with such a blast or combat in general.  

Concerning the claim for service connection for a back injury, in his November 2011 VA examination, the examiner opined against a nexus between the Veteran's present low back strain and his active military service.  In support of this opinion, the examiner stated that she could not find any record that the Veteran complained of, or was treated for low back pain while on active duty, thus no nexus could be established.   However, as discussed above, VA has conceded an in-service back injury, as reported by the Veteran in his lay testimony.  Thus, even though the Veteran's service treatment records do not report such an injury, any medical opinion given must consider the Veteran's lay testimony regarding the injury he sustained as a result of an IED blast.  Therefore, a remand is necessary so that an addendum opinion may be obtained that considers the Veteran's in-service back injury.

Regarding the hearing loss claim, service connection is not precluded "for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "[W]here there was no evidence of the veteran's hearing disability until many years after separation from service, '[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of section 1110 would be satisfied.'" Id. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).  Therefore, a VA examination or opinion in connection with a hearing loss or tinnitus claim will be deemed inadequate if the examiner fails to comment on the Veteran's report of in-service injury and, instead, relies on the absence of evidence in his service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In the instant case, the Veteran was afforded a VA audiology examination in connection with his service connection claims for bilateral hearing loss and tinnitus.  While the opinion regarding the Veteran's tinnitus addressed the Veteran's in-service acoustic trauma by IED, the opinion regarding the Veteran's current hearing loss relied exclusively on the absence of evidence in his service treatment records and the length of time between separation from service and the first documented onset of hearing loss.  The examiner did not discuss the Veteran's hearing loss in connection with his in-service acoustic trauma, nor did he provide a sufficient rationale for the Board to rely upon in evaluating the claim.  As such, a remand is necessary so that an addendum opinion may be obtained that addressed these issues.

Finally, in a June 2014 rating decision, the AOJ denied the Veteran's claim of entitlement to TDIU.  In December 2014, the Veteran indicated that he wished to appeal this denial, and as of this time, there does not appear to have been a statement of the case issued as to that issue. 

As a timely notice of disagreement with the issue of an earlier effective date for the award of TDIU has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238   (1999).  Therefore, the issue of entitlement to TDIU is remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.The AOJ is directed to promulgate a statement of 
the case on the issue of entitlement to a TDIU with 
the appropriate notice of appellate rights.  The issue 
should be returned to the Board only if a timely 
substantive appeal is received.

2.Send a letter to the Veteran and his representative seeking clarification as to whether or not the October 2013 VA Form 9 intended to include entitlement to an increased disability rating for PTSD as one of the appealed issues.  If the answer is affirmative, return the matter to the Board so that it may be given due appellate consideration.

3.Return the file to the examiner who conducted the Veteran's November 2011 audiology examination for an addendum opinion regarding the cause of the Veteran's present hearing loss.  The claims file and a copy of this remand must be made available to the examiner.  The resulting opinion should include a notion attesting that the remand has been reviewed in full.  If the November 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  (The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.)

The VA examiner should review the entire record pertaining to the Veteran's hearing loss, to specifically include the Veteran's reported IED blast and other combat-related acoustic trauma which VA has conceded, and provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current hearing loss is causally or etiologically related to his military service, to include his in-service noise exposure.

The requested opinions must include an adequate rationale supported by citation to medical treatise evidence or known medical principles.  The VA examiner is reminded that an opinion citing merely to lack of evidence in the claims file and length of time between the Veteran's service and his present diagnosis is, on its own, inadequate.

4.Return the file to the examiner who conducted the Veteran's November 2011 back examination for an addendum opinion regarding the cause of the Veteran's current low back strain.  The claims file and a copy of this remand must be made available to the examiner.  The resulting opinion should include a notion attesting that the remand has been reviewed in full.  If the November 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  (The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.)

The VA examiner should review the entire record pertaining to the Veteran's low back strain, to specifically include the IED incident and the Veteran's in-service low back injury, which VA has conceded occurred.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current low back strain is causally or etiologically related to his military service, to include his in-service back injury.

The requested opinions must include an adequate rationale supported by citation to medical treatise evidence or known medical principles.  The examiner is reminded that VA has conceded an in-service low back injury, the result of an IED blast, as reported by the Veteran.  Therefore, any opinion which relies solely on the lack of documentation or evidence of an injury in his service treatment records will be deemed inadequate.  

5.After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claims in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




